Citation Nr: 0432763	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to August 
1986.  He died on March [redacted], 2001.  The appellant is the 
mother of the veteran who seeks service connection for the 
cause of the veteran's death for the purpose of obtaining 
burial benefits at the service-connected rate.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2001, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has perfected an appeal of that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran died as a result of having been shot by police 
officers following an armed robbery for a pack of cigarettes 
earlier that day.  The veteran's death was determined to have 
been a justifiable homicide due to the finding that the 
police officers had acted in self-defense after being shot at 
by the veteran following a traffic stop.  

At the time of his death, service connection was in effect 
for an atypical bipolar disorder, rated as 50 percent 
disabling.  It is the appellant's theory that the veteran's 
death was in actuality a suicide committed by him as a 
manifestation of his service-connected psychiatric 
disability.

In November 2004, the appellant's service representative 
submitted additional treatise evidence in support of the 
appellant's claim in the form of a summary of a study 
documenting the phenomenon of "suicide by cop."  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2003).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.  

Secondly, the CAVC has held that section 5103(a), as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

In this case, the record shows that the RO provided the 
appellant with general notice of the statutory and regulatory 
provisions relevant to her claim in its statement of the case 
furnished to her in September 2002.  

A VCAA letter was sent out in December 2003, but it specified 
a clam for Dependency and Indemnity Compensation (DIC) 
benefits, versus a claim for burial benefits.  Although the 
distinction is minor in its ultimate effect on the claim, the 
appellant's representative has taken exception to the failure 
of VA to appreciate the distinction.  

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant, and where the 
incorrect law of the case has been cited - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Finally, as noted above, the appellant bases her claim upon 
the theory that the veteran's death was in actuality a 
suicide in which he used the police as his instrument of 
death.  Service connection is in effect for a psychiatric 
disability, and the veteran had manifested suicidal ideation 
in the past.  Significantly, the report of a 1998 psychiatric 
hospitalization not and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:only noted a prior suicide attempt, but 
also reported a suicide ideation in which the veteran had 
"intended to seek out the man who had been seeing his wife 
with the intent of killing him and then being killed by 
police."  



Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
opinion is necessary if there is competent medical evidence 
that the veteran's death may be associated with his active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  

The necessity for an appropriate medical review is shown for 
the proper assessment of the appellant's claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  





Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim of service connection for the cause 
of the veteran's death for the purpose of 
obtaining service-connected burial 
benefits, and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain a VA 
medical opinion from an appropriate 
psychiatric specialist to carefully 
review the records pertaining to whether 
there is any causal relationship between 
the veteran's period of service, service-
connected psychiatric disability and his 
death.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the psychiatric 
specialist prior and pursuant to 
submission of a psychiatric opinion 
report.

The psychiatric specialist must annotate 
the medical opinion report that the 
claims file was in fact made available 
for review.


After carefully reviewing all medical 
evidence and police evidence of record, 
including the service medical records and 
the copy of this remand, and any relevant 
private treatment records, the 
psychiatric specialist is directed to 
specifically answer the following 
questions:

Is it likely, unlikely, or as likely as 
not (the medical specialist is to choose 
one) that the veteran's death was the 
result of his service-connected 
psychiatric disability, or any other in-
service disease or injury?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested psychiatric 
opinion report(s) to ensure that it 
is/they are responsive to and in complete 
compliance with the directives of this 
remand, and if it is/they are not, the 
VBA AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development in 
addition to that specified above, the VBA 
AMC should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death for the 
purpose of obtaining burial benefits at 
the service-connected rate.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the appellant's claim.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

